Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Amendment filed on 5/4/2021 has been entered. Claims 1-2, 5-9, 12-16 and 19-27 are still pending in this Office action.

Response to Arguments

Applicant’s arguments, see Applicants’ Remarks, filed on 5/4/2021, with respect to claims 1-2, 5-9, 12-16 and 19-24 have been fully considered and are persuasive.  The rejection of claims 1-2, 5-9, 12-16 and 19-24 has been withdrawn. 

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “extract structure information of the L1 signaling portion from the first portion to decode the L1 signaling portion, and extract L1 signaling information from the L1 signaling portion to decode the payload portion, wherein the first portion includes a first symbol used for synchronization, at least a second symbol that signals emergency alert information, and at least a third symbol that includes the preamble structure information of the L1 signaling portion”.

Regarding claim 8, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “extracting … structure information of the L1 signaling portion from the first portion to decode the L1 signaling portion, and extracting …  L1 signaling information from the L1 signaling portion to decode the payload portion, wherein the first portion includes a first symbol used for synchronization, at least a second symbol that signals emergency alert information, and at least a third symbol that includes the preamble structure information of the L1 signaling portion”.

Regarding claim 15, application claim is allowed over prior art of record because the cited references either singularly or in combination cannot teach or suggest uniquely distinct features used in combination with other claimed elements “generating, …, the first portion of the frame that includes structure information for decoding the L1 signaling portion of the frame; and generating the frame including the first portion, the L1 signaling portion, and the payload portion, the L1 signaling portion including L1 signaling information for decoding the payload portion, wherein the first portion includes a first symbol used for synchronization, at least a second symbol that signals emergency alert information, and at least a third symbol that includes the structure information ”.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHANH C TRAN whose telephone number is (571)272-3007.  The examiner can normally be reached on Full Time Increase Flex Program.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


KHANH C. TRAN
Examiner
Art Unit 2631



KCT
/KHANH C TRAN/Primary Examiner, Art Unit 2631